MEMORANDUM *
Ernesto Lau Chua, his wife, Maria Theresa N. Chua, and children, Eloise May Nicdao Chua and Mark Eugene Nicdau Chua, petition for review of the Board of Immigration Appeals’ decision affirming an Immigration Judge’s denial of their applications for asylum and withholding of removal. Chua is the lead petitioner, and his family’s claims are derivative of his. The transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act apply, see Smolniakova v. Gonzales, 422 F.3d 1037 (9th Cir.2005), and we have jurisdiction under former 8 U.S.C. § 1105a(a). We review decisions to deny asylum and withholding for removal for *662substantial evidence. Hoque v. Ashcroft, 367 F.3d 1190, 1194 (9th Cir.2004). We deny the petition for review.
The BIA determined that Chua had not established eligibility for asylum or withholding of removal even accepting that he provided credible testimony at the hearing before the IJ. Substantial evidence supports the BIA’s denial of relief because Chua did not establish that his past persecution was related to one of the protected grounds for asylum or withholding of removal. See Kozulin v. INS, 218 F.3d 1112, 1115 (9th Cir.2000).
DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Cir. R. 36-3.